ei, Bak Ae ait RRR, RE SRR RR RATT TITER CTT TIEN I "SIRI: Fe aie

BEE RB A ng oN

webiRoe Riivome BE Bitter ei we

 

Case 1:21-mj-00413-RMM Document 1-1 Filed 05/03/21 Page 1 of 11

IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF MISSOURI
WESTERN DIVISION

UNITED STATES OF AMERICA,
Plaintiff,

Vv.

(1) ALAN T. KARNES, a/k/a “Max,”
[DOB: 04/14/1985];

2) CHARLES E. CONNER
OB: 12/28/1973];

3) JAMES L. MAY, a/k/a “Yoshi,”
OB: 09/24/1983);

and

4) JUSTIN W. ADAMS,
DOB: 09/22/1981);

Defendants.

heen

APR 20 2020

PEs Watt ety Mee tsy eb et eye Pale EPA
te aed Padi? caged) Op GEL ARe

NN ee ee ee ee Lh eee ae ees

Case No. C K210-30-UN&

COUNT ONE: (All Defendants)

Conspiracy to Distribute Controlled Substance
21 U.S.C. §§ 841 (a)(1), (b)(1)(A) and 846
NLT 10 Years; NMT Life Imprisonment

NMT Life Imprisonment

NMT $10,000,000 Fine

NLT 5 Years Supervised Release

Class A Felony

 

COUNT TWO: (KARNES & CONNER)

onspiracy to Commit Money Laundering
18 U.S.C, §1956(h)
NMT 20 Years Imprisonment
NMT $500,000 Fine or Twice the Value of th
Froperty Involved

T 5 Years Supervised Release

Class B Felony

COUNT THREE: (KARNES & CONNER)
onspiracy to Use a Communication Facility

to Commit a Drug Felony

21 U.S.C, §§ 843¢b) and (d) and 846

NMT 4 Years Imprisonment

NMT $250,000 Fine |

NMT 3 Years Supervised Release

Class D Felony
COUNTS FOUR and TEN: (KARNES Both
ounts) an ount Ten Only)

Using a Communication Facility to Commit a
Drug Felony

21 U.S.C. §§ 843(b) and (d) and 18 U.S.C. § 2
NMT 4 Years Imprisonment

NMT $250,000 Fine

NMT 3 Years Supervised Release

Class D Felony

COUNT FIVE, SIX, and SEVEN:

mK U.S.C. 2s 841(a)(1) and (b)(1)(A)

Distribution of a Controlled Substance
NLT 10 Years

NMT Life Imprisonment

NMT $10,000,000 Fine

NLT 5 Years Supervised Release
Class A Felony

Case 4:12-cr-00382-FJG Document1 Filed 12/13/12 Page 1ofi11
 

 

 

Case 1:21-mj-00413-RMM Document 1-1 Filed 05/03/21 Page 2 of 11

Nee Seat? Nee? Sout” Sent Nena Sema Smee Smet Smet Sema “emo Smee Semel Nome Sew Nee Nene New Sere See Nee Ne Sane Nene” Nene Neer! Nee”

\

COUNT EIGHT: (KARNES)

Money Caunderin

18 U.S.C. §§ 1957 and 2

NMT 10 Years Imprisonment

NMT $250,000 Fine or Twice the Value of the
Property Involved

NMT 3 Years Supervised Release

Class C Felony

 

COUNT NINE: (KARNES)
Money Laundering
18 U.S.C. §1956
NMT 20 Years Imprisonment
NMT $500,000 Fine or Twice the Value of the
Property Involved
T 5 Years Supervised Release
Class B Felony

COUNT ELEVEN: (ADAMS)
ravel and Transportation in Aid of

Racketeering Enterprises

18 U.S.C. ge 1952(a)(1) and 2

NMT 5 Years Imprisonment

NMT $250,000 Fine

NMT 3 Years Supervised Release

Class D Felony

FORFEITURE ALLEGATIONS
Criminal Forfeiture

21 U.S.C. § 853 CARNES & CO

18 U.S.C. § 982 RNES & CONNER)

$100 Mandatory Special Assessment
(Each Count)

 

INDICTMENT

THE GRAND JURY CHARGES THAT:

COUNT ONE

From at least in or about January 2009, the exact date being unknown to the Grand Jury,

to at least in or about December 2012, in the Western District of Missouri, and elsewhere, the
defendants, ALAN T. KARNES, a/k/a “Max,” CHARLES E. CONNER, JAMES L. MAY,

a/k/a “Yoshi,” and JUSTIN W. ADAMS, did knowingly and intentionally combine, conspire,

Case 4:12-cr-00382-FJG Document1 Filed 12/13/12 Page 2 of 11
 

 

RRR SERREBEEIS Sie RRR ARREARS SESE

SESS UNSERE USS EUS esigtbNESSgERESS,SSSSESSSE OSSES ascetic

(Case 1:21-mj-00413-RMM Document 1-1 Filed 05/03/21 Page 3 of 11

confederate, and agree with each other and with other persons, both known and unknown to the
Grand Jury, to distribute and possess with intent to distribute 10 grams or more of a mixture or
substance containing a detectable amount of lysergic acid diethylamide (LSD), a Schedule II
controlled substance, and some amount of marijuana, contrary to the provisions of Title 21, United
States Code, Sections 841(a)(1), 841(b)(1)(A), and 846.

COUNT TWO

From at least in or about January 2009, the exact date being unknown to the Grand Jury,

and continuing through at least in or about December 2012, in the Western District of Missouri,
and elsewhere, the defendant, ALAN T. KARNES, a/k/a “Max,” and CHARLES E, CONNER,
did knowingly and intentionally combine, conspire, confederate, and agree with each other and
with others, both known and unknown to the Grand Jury, to commit offenses under Title 18,
United States Code, Sections 1956 and 1957, as follows:

(1956(a)(1))

(1) did conduct and attempt to conduct financial transactions, affecting interstate or
foreign commerce, which in fact involved the proceeds of specified unlawful activity, that is,
conspiracy to distribute controlled substances, in violation of Title 21, United States Code,
Sections 841(a)(1) and 846, knowing that the property involved in the financial transactions
represented the proceeds of some form of unlawful activity -

(A) with the intent to promote the carrying on of the specified unlawful
activity, contrary to the provisions of Title 18, United States Code, Section
1956(a)(1)(A)(i); and

(B) knowing that the transactions are designed in whole or in part -

(i) to conceal and disguise the nature, the location, the source, the

3

Case 4:12-cr-00382-FJG Document1 Filed 12/13/12 Page 3 of 11
 

 

aR ee

 

,Case 1:21-mj-00413-RMM Document 1-1 Filed 05/03/21 Page 4 of 11

ownership and control of the proceeds of specified unlawful activity,
contrary to the provisions of Title 18, United States Code, Section
1956(a)(1)(A)(i); and
(ii) and to avoid a transaction reporting requirement under State or Federal
law, contrary to the provisions of Title 18, United States Code, Section
1956(a)(1)(B) Gi); and

(1957)

(2) did, within the United States, knowingly engage, attempt to engage, and cause
others to engage, in monetary transactions, in or affecting interstate or foreign commerce,
involving criminally derived property of a value greater than $10,000 and which is derived from
specified unlawful activity, that is, conspiracy to distribute controlled substances, in violation of
Title 18, United States Code, Sections 841(a)(1) and 846, contrary to the provisions of Title 18,
United States Code, Section 1957(a).

Overt Acts

In furtherance of this conspiracy and to effect the objects of it, one or more of the conspirators
committed, among others, the following overt acts:

1. During the time frame of the conspiracy, defendant ALAN T. KARNES, a/k/a “Max,”
obtained lysergic acid diethylamide (LSD) and marijuana for the purpose of redistributing those
controlled substances to co-defendant JAMES L. MAY and others.

2. On or about November 9, 2009, defendant ALAN T. KARNES, a/k/a “Max,” caused a
United States Express Mail parcel that contained $9,100 in United States currency to be mailed from
the Wornall Postal Station in Kansas City, Missouri to an address in San Francisco, California.

3. On or about November 4, 2010, ALAN T. KARNES, a/k/a “Max,” purchased a postal

Money Order, number 18397226665, in the amount of $1,000, from the Wornall Postal Station in

Kansas City, Missouri.

Case 4:12-cr-00382-FJIG Documenti Filed 12/13/12 Page 4 of11
"asthe, “aeesseeesse =" ate TANNER Saeesie_seeeebeeehee eee ieee RRS ASSESSES Seite SRNR tec | MAE GRRE MUREEEUNNSASSSSSE

 

, Case 1:21-mj-00413-RMM Document 1-1 Filed 05/03/21 Page 5 of 11

4. On or about November 10, 2010, ALAN T. KARNES, a/k/a “Max,” purchased a
postal Money Order, number 18001799818, in the amount of $500, from the Blue Valley Postal
Station in Overland Park, Kansas.

5. Counts Eight and Nine of this indictment are further incorporated by reference
herein as overt acts committed in furtherance of this conspiracy.

All in violation of Title 18, United States Code, Section 1956(h).

COUNT THREE

From at least in or about January 5, 2009, the exact date being unknown to the Grand Jury,
to at least on or about January 2010, in the Western District of Missouri, and elsewhere, the
defendants, ALAN T. KARNES, a/k/a “Max,” and CHARLES E. CONNER, did knowingly
and intentionally combine, conspire, confederate and agree with each other and with other persons,
both known and unknown to the Grand Jury, to use a communication facility, that is, the United
States mail, in committing, and in causing and facilitating the commission of acts constituting a
felony under Title 21, United States Code, Section 846, that is, conspiracy to possess with intent to
distribute, and to distribute, 10 grams or more of LSD and a quantity of marijuana, contrary to the
provisions of Title 21, United States Code, Sections 843(b) and (d), and 846.

COUNT FOUR

On or about November 9, 2009, in the Western District of Missouri, the defendant, ALAN
T. KARNES, a/k/a “Max,” aiding and abetting others, did knowingly and intentionally use a
communication facility, that is, the United States mail, in committing, and in causing and
facilitating the commission of acts constituting a felony under Title 21, United States Code,
Sections 841(a) and 846, that is, conspiracy to possess with intent to distribute, and to distribute,

10 grams or more of LSD and a quantity of marijuana, contrary to the provisions of Title 21,

Case 4:12-cr-00382-FJG Document1 Filed 12/13/12 Page 5of11
 

eR

 

 

.Case 1:21-mj-00413-RMM Document 1-1 Filed 05/03/21 Page 6 of 11

United States Code, Section 843(b) and Title 18, United States Code, Section 2.
COUNT FIVE

Between on or about September 15, 2010 and on or about October 1, 2010, in the Western
District of Missouri, the defendant, ALAN T. KARNES, a/k/a “Max,” did knowingly and
intentionally distribute 10 grams or more of a mixture or substance containing a detectable amount
of lysergic acid diethylamide (LSD), a Schedule II controlled substance, in violation of Title 21,
United States Code, Sections 841(a)(1) and 841(b)(1)(A).

COUNT SIX

On or about October 25, 2010, in the Western District of Missouri, the defendant, ALAN
T. KARNES, a/k/a “Max,” did knowingly and intentionally distribute 10 grams or more of a
mixture or substance containing a detectable amount of lysergic acid diethylamide (LSD), a
Schedule II controlled substance, contrary to the provisions of Title 21, United States Code,
Sections 841(a)(1) and 841(b)(1)(A). |

COUNT SEVEN

On or about December 8, 2010, in the Western District of Missouri, the defendant, ALAN
T. KARNES, a/k/a “Max,” did knowingly and intentionally distribute 10 grams or more of a
mixture or substance containing a detectable amount of lysergic acid diethylamide (LSD), a
Schedule II controlled substance, contrary to the provisions of Title 21, United States Code,
Sections 841(a)(1) and 841(b)(1)(A).

COUNT EIGHT

On or about November 29, 2010, in the Western District of Missouri, and elsewhere, the

defendant, (1) ALAN T. KARNES, a/k/a “Max,” aided and abetted by others, did knowingly

and intentionally engage, attempted to engage, and caused others to engage, in a monetary

Case 4:12-cr-00382-FJG Document1 Filed 12/13/12 Page 6 of 11
Re Ne SN EE

Rte ithe SSS

 

ESSERE ESSE RRS SESE, ESE ESNESST OTe RRR

ie Re Rie RE RRR ee ee

USB NRE are ie GSES RO

_ Case 1:21-mj-00413-RMM Document 1-1 Filed 05/03/21 Page 7 of 11

transaction affecting interstate commerce, in criminally derived property of a value greater than
$10,000, that is, the use of a cashier's check, numbered 033011454, in the amount of $14,094.19
purchased from First National Bank, a financial institution, which is engaged in interstate
commerce, such funds having been derived from a specified unlawful activity, that is, the
unlawful distribution of controlled substances, contrary to the provisions of Title 18, United
States Code, Sections 1957 and 2.
COUNT NINE

On or about November 29, 2010, in the Western District of Missouri, and elsewhere, the
defendant, (1) ALAN T. KARNES, a/k/a “Max,” aided and abetted by others, did knowingly
conduct a financial transaction affecting interstate or foreign commerce, as defined in Title 18,
United States Code, Section 1956(c)(4), that is, used a cashier's check, numbered 033011454, in
the amount of $14,094.19 to purchase real property located at 9900 E. 43" Street, Kansas City,
Missouri, which involved the proceeds of a specified unlawful activity, that is, the unlawful
distribution of controlled substances, knowing that the transaction was designed in whole or in
part to conceal or disguise, the nature, location, source, ownership or control of the proceeds of
the specified unlawful activity and that while conducting such financial transaction knew the
funds involved represented the proceeds of some form of unlawful activity, contrary to the
provisions of Title 18, United States Code, Sections 1956(a)(1)(B)() and 2.

COUNT TEN

On or about March 23, 2011, in the Western District of Missouri, the defendant, ALAN T.
KARNES, a/k/a “Max,” and JUSTIN W. ADAMS, aiding and abetting each other and others,
did knowingly and intentionally use a communication facility, that is, a telephone, in committing,

and in causing and facilitating the commission of acts constituting a felony under Title 21, United

Case 4:12-cr-00382-FJG Document1 Filed 12/13/12 Page 7 of 11
Se Se SSS RE USRISSISESEESSISEE SSSESEESSSTE Othe HSESESSSSEESUSSSERISIEESESSSESESSRERESGER IT ORE Tic "tie HNSERNNT UHR Uszeic Tease UN in UNE ORR RRR

 

Tec RERRSSESS INSEE SNSESSE ESS SENSES USSR

RRR

 

MRRREEARERS 6 SORES SE eee Oe

. Case 1:21-mj-00413-RMM Document 1-1 Filed 05/03/21 Page 8 of 11

States Code, Sections 841(a) and 846, that is, conspiracy to possess with intent to distribute, and to
distribute, a quantity of marijuana, contrary to the provisions of Title 21, United States Code,
Section 843(b) and Title 18, United States Code, Section 2.
COUNT ELEVEN

On or about July 12, 2011, in the Western District of Missouri, and elsewhere, the
defendant, (3) JUSTIN W. ADAMS, did knowingly and intentionally travel in interstate
commerce with the intent to distribute drug proceeds, and with the intent to distribute drug
proceeds, and with the intent to otherwise promote, manage, establish, carry on, and facilitate the
promotion, management, establishment and carrying on of the unlawful activity of drug
trafficking, by traveling in interstate commerce between various places in the United States,
including the Western District of Missouri and Utah, and by thereafter attempting to distribute
the proceeds of the unlawful activity, by traveling in interstate commerce between various places
in the United States, including the Western District of Missouri and Utah, and by thereafter
performing and attempting to perform acts to distribute drug proceeds, contrary to the provisions
of Title 18, United States Code, Sections 1952(a)(1) and (a)(3), and 2.

FORFEITURE ALLEGATIONS

A. Forfeiture Pursuant to Title 21, United States Code, Section 853

1. The allegations contained in Counts One, and Three through Seven of this
Indictment are re-alleged and incorporated by reference for the purpose of alleging forfeiture
pursuant to the provisions of Title 21, United States Code, Section 853.

2. Upon conviction of one or more of the controlled substance offenses alleged in
Counts One, and Three through Seven of this Indictment, the defendants, ALAN T. KARNES,

a/k/a “Max,” CHARLES E. CONNER, JAMES L. MAY, a/k/a “Yoshi,” and JUSTIN W.

Case 4:12-cr-00382-FJIG Document1 Filed 12/13/12 Page 8 of 11
"ic Torna “aes ie Sapa ase hE ane ie Maat A Ry, A, RR AH ERRAND” USAR RRR, IRINA RIERA ARI Rt RRR RRR NS, te RR A i Soe

"aie ike “tN,

 

SERRE SESE SESS” RRR RSPR RRS: Ele ORE RAE RNS

_ Case 1:21-mj-00413-RMM Document 1-1 Filed 05/03/21 Page 9 of 11

ADAMS, shall forfeit to the United States all property, real and personal, constituting, or derived
from, proceeds obtained, directly and indirectly, as a result of the violations incorporated by
reference in this Allegation and all property used, or intended to be used, in any manner or part, to
commit, and to facilitate the commission of the violations alleged in Counts One, and Three
through Seven of this Indictment, including, but not limited to the following:

a. the real property located at 9900 East 43rd Street, Kansas City, Missouri;

b. a 1999 Ford F350 truck, bearing Vehicle Identification Number (VIN)

IFTWW33F5XEE90149.

c. $19,300 in United States currency seized from JUSTIN W. ADAMS on July 12,
2011; and

d. all currency and monetary instruments which were received during, involved in or

used or intended to be used to facilitate the crimes alleged in Counts One, and
Three through Seven of this indictment, which amount is at least $500,000 in
proceeds, as a money judgment, for which the defendants are jointly and severally
liable;

in that the property was involved in the aforestated offenses or is traceable to such property, in
violation of Title 21, United States Code, Section 841(a)(1).
SUBSTITUTE ASSETS
If any of the property described above, as a result of any act or omission of the defendants

ALAN T. KARNES, a/k/a “Max,” CHARLES E. CONNER, JAMES L. MAY, a/k/a “Yoshi,”
and JUSTIN W. ADAMS:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

c. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or

Case 4:12-cr-00382-FJG Document1 Filed 12/13/12 Page 9 of 11
 

 

20 RRR RR ARERR Re Gee eile mM nal Reg RE aR

. ,Case 1:21-mj-00413-RMM Document 1-1 Filed 05/03/21 Page 10 of 11

e. has been commingled with other property which cannot be divided without
difficulty;

the United States of America shall be entitled to forfeiture of substitute property pursuant to Title
21, United States Code, Section 853(p), up to the value of the above-described forfeitable
property.

All in accordance with Title 21, United States Code, Section 853, and Rule 32.2(a) of the
Federal Rules of Criminal Procedure.

B. Forfeiture Pursuant to Title 18, United States Code, Section 982(a)(1)

1. The allegations contained in Counts Two, Eight and Nine of this Indictment are
hereby re-alleged and incorporated by reference for the purpose of alleging forfeiture pursuant to
Title 18, United States Code, Section 982(a)(1).

2. Upon conviction of one or both of the offenses alleged in Counts Two, Eight and
Nine of this Indictment, the defendants, ALAN T. KARNES, a/k/a “Max,” and CHARLES E.
CONNER shall forfeit to the United States of America all property, real or personal, involved in
the offenses, and all property traceable to such property. The property to be forfeited includes,
but is not limited to, the following:

Money Judgment and Other Property Traceable to the Offenses

a. Approximately $100,000 in United States currency, and any interest and
proceeds traceable thereto, representing all property, real or personal, involved in the

offenses, and all property traceable to such property by the defendants, (1) ALAN T.

KARNES, a/k/a “Max,” and (2) CHARLE E. CONNER, in that such sum in aggregate,
constitutes or is derived from, all property, real or personal, involved in the offenses, and

all property traceable to such property in Counts Two, Eight and Nine;

b, All property constituting the subject matter of the money laundering
offenses for which the defendants have been convicted;

C. All property used to commit or to facilitate the commission of the money
laundering offenses for which the defendants have been convicted; and

10

Case 4:12-cr-00382-FJG Document1 Filed 12/13/12 Page 10 of 11

 
 

 

 

a

, , case 1:21-mj-00413-RMM Document 1-1 Filed 05/03/21 Page 11 of 11

d. the real property located at 9900 East 43rd Street, Kansas City, Missouri.

SUBSTITUTE ASSETS

If any of the property described above, as a result of any act or omission of the defendants:

(1)
(2)
(3)
(4)
(5)

cannot be located upon the exercise of due diligence;

has been transferred or sold to or deposited with, a third person;
has been placed beyond the jurisdiction of the Court;

has been substantially diminished in value; or

has been commingled with other property which cannot be
subdivided without difficulty.

It is the intent of the United States, pursuant to Title 18, United States Code, Section

982(b), as incorporated by Title 21, United States Code, Section 853(p), to seek forfeiture of any

other property of the defendants up to the value of the above forfeitable property.

All pursuant to Title 18, United States Code, Section 982.

Date: —_ 12/12/12

A TRUE BILL:

/s/ TI Nigro
FOREPERSON OF THE GRAND JURY

/s/ Rudolph R. Rhodes, IV

Rudolph R. Rhodes, IV

Assistant United States Attorney

11

Case 4:12-cr-00382-FJG Document’ Filed 12/13/12 Page 11 of 11
